MARSHALL, C. J.
1. The statement required to bo furnished to a surety by section 2365-3, eGneral Code, need not be prepared with the particularity of detail required in a statement of account. It is sufficient if the statement advises the surety of the amount due and that it is for labor performed or material furnished in the construction of the improvement for which the bond is given.
2. By virtue of the provisions of section 2365-3, General Code, prior to the amendment to that section on the 30th day of June, 1925, the statement therein referred to to be effective must be furnished after the acceptance of the improvement by a duly authorized board or officer.
3. Where the improvement is the construction of a public highway under contract with the director of highways, the use thereof by the public for purposes of travel, without the official approval thereof by the state highway commissioner or some duly authorized agent of such commissioner, before the completion thereof, does not amount to an acceptance within the purview of that statute.
Judgment reversed.
Day, Kinkade, Jones and Matthias, JJ., concur.